ARMED SERVICES BOARD OF CONTRACT APPEALS

    Appeal of--                                   )
                                                  )
    4T&M Co., Inc., f/k/a Islip Transformer       )      ASBCA No. 60087
     and Metal Co., Inc.                          )
                                                  )
    Under Contract No. DAAB07-03-C-G402 )

    APPEARANCE FOR THE APPELLANT:                        Ms. Judith Dubitsky
                                                          Owner

    APPEARANCES FOR THE GOVERNMENT:                      E. Michael Chiaparas, Esq.
                                                          DCMA Chief Trial Attorney
                                                         Charles W. Goeke, Esq.
                                                          Senior Trial Attorney
                                                          Defense Contract Management Agency
                                                          Philadelphia, PA

                                    ORDER OF DISMISSAL

           The dispute has been settled. The appeal is dismissed with prejudice.



l          Dated: 1 September 2015



                                                      Administrative Judge
                                                      Acting Chairman
                                                      Armed Services Board
                                                      of Contract Appeals


            I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
    Services Board of Contract Appeals in ASBCA No. 60087, Appeal of 4T&M Co., Inc.,
    f/k/a Islip Transformer and Metal Co., Inc., rendered in conformance with the Board's
    Charter.

           Dated:



                                                      JEFFREY D. GARDIN
                                                      Recorder, Armed Services
                                                      Board of Contract Appeals